Citation Nr: 0416577	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  02-22 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD) 
and bipolar disorder.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Veteran represented by:	Nevada Commission for Veteran 
Affairs


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

As set forth in more detail below, the claim of service 
connection for a right knee disability is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on her part.


FINDINGS OF FACT

1.  The veteran did not serve in combat during service.

2.  The record contains no credible supporting evidence that 
the veteran's claimed in-service stressor occurred.  

3.  A psychiatric disorder was not shown in service or for 
many years thereafter and the record contains no indication 
that any current psychiatric disability is causally related 
to the veteran's service or any incident therein.


CONCLUSION OF LAW

A psychiatric disorder, including PTSD, was not incurred in 
or aggravated by active service, and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA's duties 
under the Veterans Claims Assistance Act of 2000 (VCAA) have 
been satisfied.  In a February 2001 letter issued prior to 
the initial rating decision, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
her claim, including what part of that evidence she was to 
provide and what part VA would attempt to obtain for her.  
The letter also generally advised the veteran to submit or 
identify evidence in support of her claim, and included 
examples of specific types of evidence which would be helpful 
in supporting her claim.  See Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  This information was reiterated in a 
September 2003 letter to the veteran.  

The veteran also discussed the information and evidence 
needed to substantiate and complete her claims at a 
conference with a Decision Review Officer in September 2002.  
In that regard, it is noted that in the September 2002 
Statement of the Case, the veteran was specifically advised 
of the provisions of 38 C.F.R. § 3.304(f)(3).  After 
receiving this notification, the veteran and her 
representative indicated that they had no additional evidence 
to submit regarding her claim of service connection for a 
psychiatric disorder, including PTSD, and asked that VA 
proceed with consideration of her claim.  

The record also shows that the RO made efforts to obtain 
evidence to corroborate the veteran's allegations regarding 
her claimed in-service stressor, including by obtaining the 
veteran's service medical records and a copy of her complete 
personnel record.  The veteran was also advised to submit 
evidence from secondary sources corroborating her claimed 
stressor, such as statements from individuals who knew her in 
service.  The RO has also duly requested all post-service 
medical records identified by the veteran, including VA 
outpatient treatment records.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).  The veteran has also 
been advised of the RO's inability to obtain certain private 
medical records she identified.  

Given the facts of this case, the Board concludes that there 
is no reasonable possibility that any further assistance to 
the veteran would aid in substantiating her claim.  The Board 
finds that a VA medical examination is not necessary.  As set 
forth in more detail below, the veteran's service medical 
records are negative for complaints or findings of a 
psychiatric disorder and there is nothing of record to 
indicate that her current psychiatric disorder is associated 
with her active service.  38 U.S.C.A. § 5103A(d)(2)(B) (West 
2002).  

In addition, the record contains no credible supporting 
evidence that the veteran's claimed stressor occurred, as 
required by 38 C.F.R. § 3.304(f).  The veteran has indicated 
that no corroborating evidence is available.  In addition, 
the record contains no evidence of behavior changes or the 
like to warrant referral to an appropriate medical or mental 
health professional for an opinion as to whether any behavior 
changes or the like indicates that a personal assault 
occurred.  See 38 C.F.R. § 3.304(f) (2003).  Thus, the Board 
finds that a current examination is not necessary to make a 
decision on this claim.  38 U.S.C.A. § 5103A(d)(2) (West 
2002).

For all the foregoing reasons, the Board concludes that VA 
has fulfilled its VCAA duties to assist and notify.  The 
Board finds that no additional action is necessary.  

I.  Factual Background

The veteran's service medical records are negative for 
complaints or findings of assault, sexual harassment, or a 
psychiatric disorder, including PTSD.  

At her February 1970 military separation medical examination, 
the veteran denied frequent trouble sleeping, frequent or 
terrifying nightmares, depression, excessive worry, memory 
loss, amnesia, and nervous trouble of any sort.  Psychiatric 
evaluation was normal.  

The veteran's service personnel records are likewise negative 
for any notation of assault, sexual harassment, or 
psychiatric disorder.  Her service personnel records document 
consistently good job performance.

In January 2001, the veteran submitted an application for VA 
compensation and pension benefits, including service 
connection for bipolar disorder and PTSD.  

In April 2001, in response to the RO's request for additional 
information, the veteran submitted a statement detailing her 
claimed in-service stressor.  Specifically, claimed that 
during basic training at Ft. McClellen, she returned to her 
barracks early and witnessed two women having sexual 
relations.  She indicated that she felt scared and 
threatened.  She further claimed that one of the women 
involved, her platoon sergeant, hugged her and tried to kiss 
her, but she resisted.  The veteran claimed that her platoon 
sergeant thereafter harassed her until her graduation from 
basic training.  She indicated that although the sergeant was 
very careful not to assign her extra duty, single her out, or 
deny her opportunities, she nonetheless played "mind games" 
with her until graduation.  The veteran indicated that as a 
result of her traumatic experience, she developed PTSD, 
anxiety, depression, and bipolar disorder.  She indicated 
that she is also unable to tolerate being around homosexuals.  

In support of the veteran's claim, the RO obtained VA 
clinical records dated from March 1996 to February 2001.  
These records show that the veteran was treated during this 
period for several disorders, including hypertension, 
diabetes, and obesity.  In addition, she also attended a 
women's adjustment group on a regular basis.  Numerous 
diagnoses are noted in these records, including dysthymia, 
bipolar disorder, PTSD, panic attack disorder, and anxiety 
disorder.  

Thereafter, the veteran submitted an April 2002 VA clinical 
record in support of her claim.  The examiner noted that the 
veteran had sought an evaluation from him because "you 
always write the most perfect things for claims."  The 
veteran reported that during service, she "walked into a 
lesbian situation and it became threatening, and touching and 
whatever."  The veteran indicated that she had thereafter 
"buried" the incident and did not talk to anyone about it 
until recently.  She indicated that she had felt too 
embarrassed and ashamed to tell anyone about it, including 
her husbands or children.  The diagnoses included PTSD, 
depression, and bipolar panic disorder following depression.  

In an August 2002 statement, the veteran acknowledged that 
she had not come forward regarding her in-service stressor 
for 30 years after service.  She indicated that she first 
sought treatment for a psychiatric disability in March 1996, 
after hitting rock bottom.  The veteran indicated that, to 
this day, none of her family or friends knew about the in-
service incident as she felt embarrassed, dirty, and guilty 
about it.  

II.  Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Where a veteran served 
continuously for 90 days or more and a psychosis becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2003).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. §  3.303(d) (2003).

In addition to the criteria set forth above, service 
connection for PTSD requires (1) medical evidence diagnosing 
the condition in accordance with the applicable criteria, (2) 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; (3) and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2003); Anglin v. West, 11 
Vet. App. 361, 367 (1998).  

The evidence required to support the occurrence of an in-
service stressor varies depending on whether or not the 
veteran was engaged in combat with the enemy.  Where, as 
here, the veteran did not engage in combat with the enemy, 
the U.S. Court of Appeals for Veterans Claims (Court) has 
held that credible supporting evidence means that the 
veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor; nor can 
credible supporting evidence of the actual occurrence of an 
in-service stressor consist solely of after-the-fact medical 
nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389 (1996).  

In other words, because the veteran's claimed stressor is not 
combat-related, her uncorroborated testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Rather, the record must contain service records or 
other credible supporting evidence to corroborate her 
testimony as to the occurrence of the claimed stressor.  See 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 
7 Vet. App. 70 (1994); 38 C.F.R. § 3.304(f) (2003).  

Where a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to:  records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  VA will not 
deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  See 38 C.F.R. § 3.304(f) 
(2003).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III.  Analysis

The veteran claims that she has a psychiatric disorder, 
including PTSD, as a result of a traumatic incident she 
experienced during service.  Specifically, she claims that 
during basic training, she witnessed two women having sexual 
relations and felt scared and threatened.  She claimed that 
one of the women involved, her platoon sergeant, hugged her 
and tried to kiss her, but she resisted.  The veteran claimed 
that her platoon sergeant thereafter harassed her until her 
graduation from basic training.  

First, the Board notes that the service medical records are 
negative for complaints or findings of a psychiatric 
disorder.  Likewise, the record contains no evidence of a 
psychiatric disorder for many years after service separation.  
The first notation of a psychiatric disorder is not until 
March 1996, approximately twenty-six years after the 
veteran's separation from active service.  Based on the 
foregoing, it cannot be said that a psychiatric disability 
was present in active service or manifest to a compensable 
degree within the first post-service year.  

As noted above, however, service connection may be granted 
for disease diagnosed after service discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in active service.  38 C.F.R. § 
3.303(d).  In this case, the record contains no indication 
that the veteran's current psychiatric disorder, variously 
diagnosed, is causally related to her active service or any 
incident therein.  

In that regard, the Board has considered the veteran's lay 
contentions that she has a psychiatric disorder as a result 
of her active service.  As a layperson, however, the veteran 
is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
view of all the foregoing, the Board must find that the 
preponderance of the evidence is against the claim of service 
connection for a psychiatric disorder, other than PTSD.  

With respect to the claim of service connection for PTSD, the 
record lacks credible supporting evidence that the veteran's 
claimed in-service stressor occurred.  As a result, service 
connection for PTSD must be denied.

As noted, service connection for PTSD requires medical 
evidence of a diagnosis of PTSD; a link between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f).

In this case, the Board recognizes that the record contains a 
diagnosis of PTSD; however, the record lacks credible 
supporting evidence that the veteran's claimed in-service 
stressor occurred.  The veteran has claimed that she was 
sexually assaulted by her sergeant and thereafter harassed by 
her.  VA attempted to obtain evidence to corroborate the 
alleged assault, including obtaining service medical and 
personnel records.  Such records, however, contain no 
indication of the assault itself, or of behavior changes, 
visits to rape crisis centers or mental health counseling 
centers, and the like.  Indeed, the veteran's service 
personnel records document consistently good job performance.  
In addition, the record contains no evidence from secondary 
sources corroborating the veteran's stressor, such as 
statements from family members, roommates, fellow service 
members, or clergy.  See Patton v. West, 12 Vet. App. 272 
(1999).  Indeed, the veteran has indicated that she told no 
one of the alleged assault for decades after service, thus 
acknowledging that it is not possible to obtain evidence to 
corroborate her claimed stressors through conventional 
channels.  

In that regard, the Board has considered the veteran's 
statements to the effect that she heard that her sergeant had 
been discharged from service due to homosexual activities.  
Notwithstanding the obvious privacy considerations involved 
in verifying this fact, the Board notes that even if the 
veteran's sergeant had, in fact, been discharged from service 
for homosexual activities, such fact would not provide 
sufficient corroboration that the sergeant had sexually 
assaulted or harassed the veteran in service.  Thus, further 
action on this matter is not warranted.  

For the foregoing reasons, the Board is unable to find as a 
factual matter that the veteran's alleged stressor ever 
actually occurred.  The veracity of her claimed in-service 
stressor is not a matter on which this case turns 
independently.  Rather, it is the lack of credible supporting 
evidence of the occurrence of the claimed in-service 
stressor.  Lacking such evidence, service connection for PTSD 
is not warranted.  


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The veteran also seeks service connection for a right knee 
disability.  Her service medical records show that she was 
seen on several occasions for complaints related to the right 
knee.  At her February 1970 military separation medical 
examination, however, no pertinent abnormalities were noted.  

The post-service medical records contain notations of a 
current right knee disability, including traumatic arthritis 
of the right knee, chondromalacia, status post surgery times 
four.  The record, however, contains no medical opinion 
addressing the etiology of the veteran's current right knee 
disability.  

Given the nature of this case, the Board finds that a medical 
examination and opinion is necessary in order to clarify the 
nature and etiology of the veteran's current right knee 
disability, to include whether such disability is causally 
related to her active service, or any incident therein, 
including the treatment for right knee symptoms.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  

In addition, the Board notes that the veteran has indicated 
that she received workers' compensation for a right knee 
disability in Florida and Mississippi.  The RO has twice 
asked the veteran for assistance in obtaining these records, 
but she has thus far failed to comply.  The veteran is 
advised that she has an obligation to cooperate fully with 
VA's reasonable efforts to obtain these records.  38 C.F.R. 
§ 3.159(c) (2003).  She is required to provide sufficient 
information for the custodian of those records to conduct a 
search.  Id.; see also Wood v. Derwinski, 1 Vet. App. 190 
(1991) (holding that the duty is not "a one-way street;" 
rather, the veteran also has an obligation to assist in the 
adjudication of the claim).

In view of the foregoing, the case is remanded for the 
following:

1.  The RO should contact the veteran and 
provide her one final opportunity to 
cooperate in providing the information 
necessary to obtain workers' compensation 
records from Florida and Mississippi.  

2.  The veteran should be scheduled for 
VA orthopedic examination for the purpose 
of obtaining an opinion as to the 
etiology of his current right knee 
disability.  The claims folder must be 
made available to the examiner for review 
in conjunction with the medical 
examination.  The examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that any current right knee disability is 
causally related to the veteran's active 
service or any incident therein.  If an 
opinion cannot be provided without resort 
to mere speculation or conjecture, this 
should be commented upon in the report.

The RO should then readjudicate the claim.  If the benefit 
sought on appeal remains denied, the veteran and her 
representative should be provided an appropriate supplemental 
statement of the case and an opportunity to respond.  
Thereafter, the case should be returned to the Board.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C.A. §§ 5109B, 7112).



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



